         Case 8:17-cv-01955-GJH Document 79 Filed 06/11/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                               SOUTHERN DIVISION

________________________________________________________
Crystal Long                              *
                                          *
              Plaintiff,                  *     Case No.: 8:17-cv-01955-GJH
                                          *
v.                                        *
                                          *
Pendrick Capital Partners II, LLC, et al. *
                                          *
              Defendants.                 *
__________________________________________*


                    CONSENT MOTION TO AMEND DISMISSAL ORDER

       COMES NOW the Plaintiff, Crystal Long, by and through the undersigned counsel,

hereby serve her Consent Motion to Amend Dismissal Order, and as grounds in support thereof

state as follows:

       1.      On June 5, 2019, the parties in the above-captioned matter engaged in

mediation with Magistrate Judge Jillyn Schulze.

       2.      The parties reached a settlement in principal.

       3.      On June 10, 2019, this Court issued an Order pursuant to Local Rule 111

dismissing the case and providing for 30 days to reopen the matter if the settlement was

not consummated (the “Order”).

       4.      Under the agreed terms, the settlement will not be consummated in full

until approximately 120 days from the date of the Order.

       5.      Accordingly, Plaintiff respectfully requests that the Order be amended to

provide for 120 days to reopen the action if the settlement is not consummated within

that time.




                                               1
        Case 8:17-cv-01955-GJH Document 79 Filed 06/11/19 Page 2 of 3



       6.    Defendants consent to this Motion.


Dated: Washington, DC                    Respectfully submitted,
       June 11, 2019

                                         /s/ Courtney L. Weiner
                                         Courtney L. Weiner (#19463)
                                        Law Office of Courtney Weiner PLLC
                                        1629 K Street NW, Suite 300
                                        Washington, DC 20006
                                        PH: 202-827-9980
                                        cw@courtneyweinerlaw.com


                                        Ingmar Goldson
                                        The Goldson Law Office
                                        1734 Elton Road, Suite 210
                                        Silver Spring, MD 20903
                                        Phone: 240-780-8829
                                        igoldson@goldsonlawoffice.com


                                        Attorneys for Plaintiff




                                            2
         Case 8:17-cv-01955-GJH Document 79 Filed 06/11/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I certify that on June 11, 2019, a copy of the foregoing Motion was sent via ECF to all

counsel of record.


                                     /s/ Courtney L. Weiner




                                               3
